                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                            EASTERN DIVISION

ANTAVIS FOREMAN,                             )
                                             )
     Plaintiff,                              )
                                             )
     v.                                      )    CIV. ACT. NO. 3:18cv500-ECM
                                             )
SHERIFF JAY JONES, et al.,                   )
                                             )
     Defendants.                             )

                                           ORDER

      On November 2, 2018, the Magistrate Judge entered a Recommendation

(doc. 21) to which no objections have been filed. Upon an independent review of

the file and upon consideration of the Recommendation, it is ORDERED that the

Recommendation of the Magistrate Judge is ADOPTED, and this case is

DISMISSED without prejudice for Plaintiff’s failure to comply with the orders of

this court and to prosecute this action.

     A separate Final Judgment will be entered.

     DONE this 4th day of January, 2019.

                                          /s/ Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE
